DENMAN, Circuit Judge.
This is an appeal from a decree dismissing a libel by a sailor for maintenance and cure for injuries received, while employed on respondent’s' launch “Sparrow”. The allegations concerning the receipt of the injury are similar to those of the companion libel for damages for the injury, 9 Cir., 114 F.2d 364, No. 9537, this day decided.
The same question of jurisdiction is involved as in No. 9537 and the appeal submitted on the same stipulation and argument as in that case. For the reasons there stated the decree is reversed.
Reversed.